 In the Matter ofENGLISH FREIGHT COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELP-ERS OF A.MERIC A,LOCAL 745, AFLCase No. 16-C-1093.-Decided April 6,1945DECISIONANDORDEROn November 23, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices af-fecting commerce and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report annexed hereto.The respondent has filed no ex-ceptions to the Intermediate Report.No request has been made fororal argument before the Board at Washington, D. C., and none hasbeen held.The Board has considered the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board has consideredthe Intermediate Report and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.Nothing in our order hereinafter set forth requiring the re-instatement of D. D. Thomas, found herein to have been discriminator-ily discharged by the respondent, shall be construed to preclude the re-spondent from discharging or otherwise disciplining Thomas, in theevent of any future misconduct on his part, for any reason other thanhis union membership or concerted activities.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, English Freight Company,Dallas, Texas, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, Local745, AFL, or any other labor organization of its employees, by dis-61 N. L. R. B, No. 51.375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharging or refusingto reinstate any of its employees,or inany othermannerdiscriminating in regard to their hire or tenure of employ-ment, or any term or condition of employment;(b) In any other manner interfering with,restraining,or coercingits employees in theexerciseof their right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, Local745,AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to D. D. Thomas immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority and other rights or privileges;(b)Make whole D. D. Thomas for any loss of pay he may havesuffered or may suffer by reason of the respondent's discriminationagainst him, by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from the date ofthe discrimination to the date of the respondent's offer of reinstate-ment, less his net earnings during said period;(c)Post at its plant at Dallas, Texas, copies of the notice attachedhereto, marked "Appendix A."Copies of said notice, to be furnishedby the Regional Director of the Sixteenth Region, shall, after beingduly signed by the respondent's representative, be posted by the re-spondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by other material;(d)Notify the Regional Director for the Sixteenth Region, inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPURSUANT TOA DECISIONAND ORDERof the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that : ENGLISH FREIGHTCOMPANY377We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local 745, AFL, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate andfull reinstatement to their former or substantially, equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination.D. D. ThomasAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.ENGLISH FREIGHTCOMPANY(Employer)Dated ------------------By ------------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the armed forces of theUnited States will be offered full reinstatement upon application in accordance with theSelective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. John H. Garver,for the Board.Mr. Carl B. Callaway,of Dallas, Tex., for the respondent.Messrs. J. L. DavisandT. T. Neal,of Dallas, Tex., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on July 15, 1944, by International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Local 745, AFL, hereincalled the Union, the National Labor Relations Board, herein called the Board, byitsActing Regional Director for the Sixteenth Region (Fort Worth, Texas),issued its complaint dated August 22, 1944, against English Freight Company,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act. Copies of the complaint and notice ofhearing thereon were duly served on the respondent and the Union. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on or about July 6, 1944, discharged D. D. Thomas,'and at all times since that date has failed and refused to reinstate said employeebecause he was a member of and active in behalf of the Union; and (2) from onor about June 18, 1944, to August 22, 1944, through certain of its officers, agentsand employees has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, by vilifying, disparagingand expressing disapproval of the Union; by interrogating its employees concern-ing their union affiliation ; by urging, persuading, threatening, and warning itsemployees to refrain fioin assisting, becoming members of or remaining membersof the Union ; and by keeping under surveillance the meeting places of the UnionThe respondent did not file any written answer, but at the hearing answeredorally on the record, denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Dallas, Texas, on September 12 and13, 1944, before the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner.The Board and the respondent were represented by counsel, andthe Union by its representatives.All parties participated in the hearingFullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues were afforded all parties.At the close of the case, counsel for the respondent moved to strike from therecord all testimony relating to Oscar English and Homer McKinnon on theground that the evidence did not show them to be so connected with the respondentto make any of their acts or statements binding upon the respondent.Ruling onthis motion was reserved. The motion is hereby denied. At the close of the case,counsel for the Board moved to conform the complaint to the facts as to dates andnamesThis motion was granted without objection.At the close of the hearing, counsel for the Board and the respondent arguedorally on the record before the undersigned.None of the parties filed briefsalthough given an opportunity to do so.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe English Freight Company is a Texas corporation having its principal officeand place of business in Dallas, Texas. Pursuant to authorization of the Inter-state Commerce Commission, the company is engaged in transporting generalcommodities in the States of Texas and Oklahoma.During the year 1943, the company hauled 140 million pounds of freight, produc-ing a revenue of $1,250,000 00.Of this amount, 35 million pounds, or about$400,000.00 in value, represent freight transported to and through States of theUnited States other than the State of Texas.The transportation of war materialsconstitutes more than 60 percent of the Company's business.The Company's busi-ness during the year 1944, has been approximately the same as during the year1943.During the hearing the respondent admitted that it is engaged in commercewithin the meaning of the Act.1 The complaint incorrectly showed the name to be D V ThomasThis error was cor-rected at the hearing by a motion to conform the pleadings to the evidence ENGLISH FREIGHT COMPANYH. THE ORGANIZATION INVOLVED379International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Help-ers of America, Local 745, AFL, is a labor organization which admits to member-ship employees of the respondent.III. -THE UNFAIR LABORPRACTICES.A. Interference, restraint, and coercionFor several months prior to June, 1944, the respondent's truck drivers had beenagitating for wage increases without success.A number of the drivers finallydecided that the wage increase situation might be helped if they joined the Union.To this end about 15 drivers met at the Union's headquarters on Sunday, June 18.At this meeting all drivers present joined the Union.Prior to the meeting,drivers Canady and D. D. Thomas, who had arrived early at the meeting hall,decided to go to a nearby restaurant for coffee. On their way they met J. RCheatham, respondent's truck superintendent, who was in his car and who askedthem where they were going. They replied that they were going to get coffeeand Cheatham said, "You can't fool me, I know what you are all up to." Cheathamalso asked them where the rest of the drivers were, to which Thomas replied thathe had not seen any of the other drivers. Cheatham then remarked that some oftheir cars were parked on the next street and that they would appear shortly.He then parked his car and accompanied Canady and Thomas to the restaurant.Later, as he was about to leave them, Cheatham said, "You'd better consider whatyou're getting into ; it might be something you'd be sorry of . . . study it over."He further stated that they should "think it over before you join up in anything."Thomas replied that he had a head of his own and knew what he wanted to do 2A few days after the union meeting of June 18, the Union advised the respond-ent that it represented a majority of the respondent's employees.On or about June 19 or 20, Thomas had a conversation with Harold Ellis, re-spondent's agent at Houston, Texas.With respect to this conversation, Thomastestified, and the undersigned finds, that Ellis asked him if he' had joined theUnion and if he had "one of those union slips" (the slip referred to was a receiptfor union dues) ; that he (Thomas) replied that he had such a slip ; and that Ellisthen said,"Whydon't you give it to me and let me tear it up?" And that he didnot think "the company would ever go union." Ellis also had a similar conversa-tion with driver Eugene CoyleCoyle testified, and the undersigned finds, thatEllis asked him if he had joined the Union and if he had a union slip ; that he(Coyle) replied in the affirmative ; and that Ellis then said, "Why don't you giveme that? This company will never go union. You've just throwed that muchmoney away."'On about June 20 and 21, Cheatham told driver Stubbs that the drivers were"trying to go union" and that Stubbs should "hold up on it for a few days."At about this time or some few days later, Oscar English' had a conversation with2Both Canady and Thomas testified to the above conversation with Cheatham, sub-stantially.Although Cheatham nas called as a witness by the respondent, he did notdeny the statements attributed to him by Canady and Thomas.'The respondent admits thatEllis is asupervisory employeeEllis testified that he"jokingly" asked for the slipsIn effect, his testimony constitutes a denial of the otherstatements attributed to him by Thomas and Coyle' Stubbs testified to the above without contradiction.'Respondent contends that Oscar English is not a supervisory employee and thereforethat the respondent is not bound by statements made by himThis contention is rejectedby the undersigned for reasons that will be fully discussed hereinafter.English was notcalled as a witness. 380DECISIONS-OF NATIONALLABOR RELATIONS BOARDThomas and driver Leonard Price.With respect to this conversation, Thomastestified without contradiction, and the undersigned finds, that English made thefollowing remarks :_He just asked us if we intended to stay in the Union and he says, "It'll breakthe Company if you boys do.We have tried to keep it one big happy familyand we intend to keep it that way." And he said, "=If you boys do go ahead andjoin the union we can always find ways of getting rid of you if we wanted to,"and "We like all you boys and want to keep all you drivers."Thomas told English that he intended to remain in the Union.About 1 week after June 18, the drivers held a meeting in Cheatham's office.This meeting was held for the purpose of deciding whether or not the driverswanted to remain members of the Union. Cheatham was present prior to themeeting and said to the drivers, "You can all go ahead and have a meeting in myoffice and lock the doors."Cheatham did not attend the meeting.At the meet-ing all the drivers decided to remain members of the Union and signed a paper tothat effect'Either immediately prior to or just after the above related meeting of thedrivers in Cheatham's office, approximately 15 drivers conferred with Myra C.English, president and owner of all common stock of the respondent corporation.This meeting took place in the office used jointly by Myra C. English, and Clar-ence Callaway, vice-president and general manager of respondent.With respect tothis meeting Stubbs testified, and the undersigned finds, that Homer McKinnon,'a clerk for the respondent at Dallas, came to Stubbs and some other drivers andtold them that Myra English wanted to talk to them in the office, that at themeeting Myra English told the drivers that she had heard of "this misunder-standing" among the drivers," that she said she did not know "what this wasall about," and that she promised that a request for increases would be mailedto the War Labor Board that night'It is undisputed that both McKinnon and Cheatham solicited the drivers on com-pany time to resign from the Union. Between them they obtained approximately17 resignations.McKinnon solicited Thomas' resignation but Thomas refused Itfurther appears that Thomas was the only employee who refused to resign from the" Other than Cheatham's presence prior to the meeting and his offer to let the driversuse his office,the record does not show directly that Cheatham knew the purpose of themeeting.The above facts were testified to without contradiction by Canady and theundersigned credits his testimony in this connection.Further, the undersigned believesand finds that Cheatham knew the purpose of and the result of this meeting.The subse-quent acts of the respondent which will be hereinafter related clearly show this to be a rea-sonable conclusion.The undersigned does not find that Cheatham's actions in thisconnection constitute interference, restraint, and coercion, but merely relates the aboveincident as background for subsequent eventstMcKinnon's connection with management will be hereinafter discussed"Stubbs at first testified that English said that she had heard that some of the drivershad joined the Union.During cross-examination he denied that she had used the word"union."Stubbs impressed the undersigned favorably as a witness, and believes that hethought that English was referring to the organizational campaign of the Union when shesaid that she had heard of a "misunderstanding."'Myra English's version of what was said by her at the meeting does not differ sub-stantiallyfromthe above.She testified that at the beginning of the meeting she said,"Well boys I understand you are all unhappy about something so just get it off your chestsand tell me what it is, all about it"? She testified that she had heard that the driverswere dissatisfied over wages, but denied that she knew at the time of the meeting that thedrivers had joined the Union.She further testified that McKinnon had told her that thedrivers wanted to see her.McKinnon testified, in substance, that he first suggested to thedrivers that they talk to Myra English and that the drivers then expressed a desire forthe meeting ENGLISH FREIGHT COMPANY381UnionIt is noteworthy that excepting two resignations dated June 21, andanother dated June 23, the balance of the resignations bear dates within a few daysafter Thomas' discharge.1°The resignations that McKinnon secured were eitherhanded to Cheatham by McKinnon or placed by him on Cheatham's desk. Cheat-ham mailed the resignations to the Union in envelopes that were supplied by therespondent.All the resignations excepting one were mailed at the same houron July 12.'1A sample of such solicitation is afforded by Canady's testimony.He testified,and the undersigned finds, that Cheatham called him to his office, that he(Cheatham) mentioned that Thomas was one of the leaders of the Union (Thomashad been discharged at this time), and that after asking him to resign fromthe Union, Cheatham said, "Well, the majority of the boys has withdrew and I'dlike for you to help me out if you could." 'ZIn soliciting driver Clevinger's resignation from the Union, McKinnon told himthat "some way" would be found to discharge those who did not resign. Further,it is Stubbs' uncontradicted testimony that McKinnon told him, "We could alwaysfind cause to weed you out ; you know you boys are always doing something and wenever do nothing to you for it but we can always find some way to weed you out"CONCLUSIONS AS TO INTERFERENCE, RESIEAINT, AND COERCIONOscar English is the brother-in-law of Myra English, and Homer McKinnon isOscar English's son-in-law.Aside from the family connections, the undersignedis convinced that the evidence shows that the respondent is responsible for theiractions and statements, and so finds.Callaway testified as follows with re-spect to Oscar English's duties :Mr. Oscar English's headquarters are at Houston, Texas and he works withour commission agents in solving any problems they might have in regard toclaims on freight or service by the trucks or not receiving freight or solicita-tion of business or any items that might come up in connection with thoseagencies with respect to trying to help them with their agency problems.******No, sir, other than being interested in seeing that they [drivers] performtheir duties properly if they make any mistakes on their routes or runs, and hecatches them, he does report them to the company.This testimony in itself clearly identifies Oscar English as part of management.As for McKinnon, it is clear from the evidence that he solicited resignations fromthe Union with the full knowledge, consent and approval of at least Cheatham.In addition he acted as the agent of the respondent in arranging for the meetingbetween Myra English and the drivers.The undersigned finds that Myra English referred to the organizing campaignof the Union when she mentioned a "misunderstanding" among the drivers and thatthe purpose of her talk was to apprise the drivers that she was making a requestto the War Labor Board for an increase in wages, for the purpose of discouragingmembership in the Union.14Her testimony that she did not know at the time10Thomas was discharged on July 6.11Cheatham's testimony on this point was evasive and absurd on its face12Cheatham denied making any reference to Thomas' discharge but otherwise admittedthe conversationCoyle and Stubbs also testified without contradiction that Cheathamhad requested them to resign from the Union.13 Clevinger testified to the above statement without contradiction34Western Cartridge Co V. N. L. R. 'B,134 F (2d) (C C. A 7), cert. den 320U. S. 746.639678-45-vol 6]26 382DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the drivers had joined the Union is somewhat naive.15 Aside from the knowl-edge of Cheatham and other of respondent's officials concerning the Union'sorganizational efforts, the Union itself had notified the respondent that it rep-resented a majority of employees at which time Callaway consulted with re-spondent's counsel.It is unreasonable to suppose that Callaway would not havetransmitted this information to Myra English.Moreover, the sequence of eventsconclusively shows a deliberate and intensive campaign on respondent's partto stamp out the Union.Accordingly, the undersigned finds that, by the statements and actions ofCheatham, Oscar English, Ellis, McKinnon and Myra English, the respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.B The discharge of D. D. ThomasPrior to his discharge, Thomas worked for the respondent for about 4 years.He joined the Union at the meeting held on June 18, 1944, and thereafter soliciteddrivers to join the Union while on company time and property. The recordconclusively shows that Thomas was the most active employee on behalf ofthe Union.Thomas' conversations with Cheatham on June 18, and his subse-quent conversations with Oscar English and Ellis have been heretofore related.Also as above stated, McKinnon solicited Thomas' resignation from the Unionand Thomas refused. It has been found that Thomas was the only driver whorefused toresign fromthe Union.On July 6, 1944, Cheatham advised Thomas that Callaway wanted to see himin his officeThomas reported to the office as requested and Callaway dis-charged him.38The respondent's contentions.It is undisputed that for several years prior to July, 1944, the respondent hadhad considerable difficulty placing public liability and property damage in-surance due to its high accident record ; that equipment, and especially tires,were not readily replaceable ; and that starting about May, 1944, the respondentheld safety meetings twice a week.Further, the undersigned finds that on orabout June 26, 1944, Callaway, by letter, advised Cheatham that drivers wouldbe dismissed if they drove in excess of 40 miles per hour 'McKinnon testified in substance that, at some time within 9 months from thedate of the hearing, he accompanied Thomas on a trip to Houston;' that Thomasat times drove between 50 and 60 miles per hour ; that Thomas raced anothertruck, switching off his lights until he passed it; and that he did not reportThomas' driving when he returned to Dallas but did tell Callaway at a later15Myra English testified in effect that she was at the office for only part of the timeand that she knew very little concerning the operation of the business11Thomas testified that Callaway said he was going to lay him off until December 27In this connection Callaway testified that he discharged Thomas and that as Thomas wasabout to leave the office he(Callaway)gave him his draft deferment card and said, "Doe,this at least is good until December the 27th " The undersigned is convinced and finds thatThomas was discharged.Thomas'confusion on this point is readily understandable inview of the abovelaThe letter was not posted on the bulletin board and Cheatham did not testify that hehad ever advised the drivers concerning the speed limit or the contents of the letter.Cheatham, however, did testify that he was constantly requesting the drivers to cut theirspeed.None of the driver witnesses,from their testimony, appeared to have beenacquainted with this rule of a forty mile per hour speed limit11 ENGLISH FREIGHTCOMPANY383date, some two or three months prior to the hearing and prior to Thomas'discharge.Y8Ellis testified that at sometime in April, 1944, he trailed some of respondent'strucks from Houston to Dallas, one of which was driven by Thomas ; that mostof the way Thomas drove between 50 and 55 miles per hour; and that withoutmentioning names he told Callaway that he should check the speed of his driverson this run 29 Callaway testified he passed his report on to Cheatham and toldhim to "check up on it." Cheatham testified that he called Ellis' report toThomas' attention ; that he told Thomas he would have to cut down his speed ;and that Thomas promised he would reduce his speed 20On about May 31, 1944, Thomas' truck turned over and caught fire.DriverCecil McMillan was "deadheading" back to Dallas with Thomas since McMillan'struck had turned over the night beforeWith respect to Thomas' accident,Callaway testified that McMillan told him that before leaving Houston he andThomas had had about 51 or 6 bottles of beer apiece, that they drove 25 or 30miles before eating dinner, and that in his (McMillan's) opinion the accidenthad been caused by Thomas falling asleep.'Callaway testified that on about July 3, a woman telephoned him and told himthat a certain numbered truck of respondent had the night before cut in on hercar and forced it off the road, that the same tiuck had later cut in on severalother cars ; and that he reported this to Cheatham who then told him that thetruck in question was Thomas' truckWith respect to the conversation at the time of discharge, Callaway testifiedin substance that he related the incident complained of by a woman a few nightsbefore; that Thomas replied that he did not remember forcing a lady off theroad; that they then discussed Thomas' fast driving and previous accident ; thatThomas admitted that he had been driving too fast, and that he finally toldThomas that he would have to discharge him ". . . because we couldn't continueto stay in business if we were going to operate our trucks on that basis " 2218 It is noteworthy that, according to McKinnon,he probably told Callaway concerningthe incident approximately at sometime after the union meeting on June 18.Thomasdenied switching off lights to pass other trucks and racing them on this trip.Callawaytestified that the trip in question was made in March or April.Cheatham testified that he-calledMcKinnon's report to Thomas'attention and that Thomas replied that he wouldcorrect his faultsCheatham did not testify as to the time of this conversation10Thomas admitted that he was trailed by Ellis and that he was driving approximately50 miles per hour for part of the time.20Thomas denied this conversation and the undersigned credits his denial.Since Ellisin his testimony indicated that he had trailed more than one of respondent's trucks andtestified that he had not mentioned any names in his report to Callaway, it is not plausiblethat Cheatham would have talked to Thomas in particular concerning excessive speed.21McMillan was not available as a witnessCallaway testified that McMillan first toldthe above story to Cheatham who then reported it to him (Callaway)and that he spoketo McMillan when he next saw him. Callaway further testified that his conversation withMcMillan took place about 2 or 3 weeks after the accident,and that he did not discuss theaccident with Thomas until he discharged him.Cheatham,however, testified that McMillandefinitely did not tell him about the accident until after Thomas had been discharged andthat this conversation took place about a week after the discharge.Thomas denied that he had had any beer on that night,and testified that the accidentwas caused by a tire blowout.The undersigned credits Thomas'denial.22Thomas also testified substantially as above, excepting that Thomas testified that hetold Callaway that he had driven 50 miles per hour which was too fast but that "youhardly ever do catch me running over, 50 miles per hour at any place down hill or any-where else"The undersigned credits Thomas' testimony in this connection.'It is notclear from Callaway's testimony if he mentioned at the time of discharge McMillan's storyconcerning beer drinking.Thomas testified that he first heard of the beer drinking afterhis discharge. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusions as,to D. D. Thomas' dischargeThe undersigned finds that Thomas was discharged on July 6, 1944, by therespondent because of his membership in and activities on behalf of the Union.All of the respondent's witnesses admit that Thomas was a good driver exceptfor his speed. In this connection it is significant that on August 21, 1944, driversTate and McMillan were checked for speed and were found to be driving at therate of from 48 to 50 miles per hour.The respondent took no disciplinary actionagainst these employees except to warn them that "further violation will necessi-tate more drastic action."Coyle testified without contradiction, and the under-signed finds, that on the Friday preceding the hearing Cheatham told him thathe (Cheatham) had a report that (Coyle) had been checked at 60 miles perhour ; that he was to receive a week's lay-off as punishment ; and that when he(Coyle) said he did not want a lay-off for that length of time, Cheatham repliedthat the lay-off would be only for the following Sunday night or "one trip off." nThe undersigned is convinced that the various charges or alleged charges againstThomas were not taken seriously by the respondent until such time as it wasdetermined to discharge him for his union stand. The discrepancies in thetestimony of Cheatham 24 and Callaway with respect to the date when McMillanfirst related his story clearly shows this to be the case.The fact that McKinnondid not report on his trip to Houston with Thomas until sometime shortly beforeThomas' discharge further shows that the respondent was looking for an excuseto fire him. In this connection Oscar English's and McKinnon's statements toemployees, as found above, to the effect that the respondent could always find anexcuse to discharge an employee become significant.. Thomas was the onlydriver who refused to resign from the Union.This stamped him as a leader ofthe opposition.That this was recognized by the respondent is evident fromCheatham's statement to Canady to the effect that Thomas was one of the leadersof the Union. This attitude of the respondent is further exemplified by theuncontradicted testimony of Stubbs, to the effect, that after Thomas' discharge,Cheatham told him in a joking manner that he (Cheatham) guessed that "DocThomas got about fifty dollars" for organizing the drivers.IV. THE EFFECT OF THEUNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom, and that it takecertain affirmative action designed to effectuate the policies of the Act.The undersigned has.found that the respondent discriminated in regard to thehire and tenure of employment of D. D. Thomas. The undersigned will recom-mend therefore that the respondent offer immediate and full reinstatement toThomas to his former or substantially equivalent position, without prejudice to28 Callaway testified, in effect, that he decided to discharge Thomas, one of respondent'soldest employees,in order to set an example for new drivers and thereby discouragespeeding24Cheatham's testimony in this connection is supported by Thomas' version of the facts. ENGLISH FREIGHT COMPANY385his seniority or other rights and privileges, and that the respondent make himwhole for any loss of pay he has suffered by reason of the respondent's discrimina-tion against him, by payment to him of a sum of money equal to that which henormally would have earned as wages from the date of such discrimination tothe date of the offer of reinstatement, less his net earnings, 5 during said period.As stated above, the date of said discrimination was July 6, 1944.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF Lxw1 International Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Local 745, AFL, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of D. D.Thomas and thereby discouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, Local 745, AFL,the respondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act.'4.The aforesaid unfair labor practices a're unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, English Freight Company, its officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Local 745, AFL, or any otherlabor organization of its employees, by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regard to their hireand tenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining,. or coercing its em-ployees in the exercise of their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act.(a)Offer to D. D. Thomas immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights or privileges ;15BY "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for the re-spondent's discrimination against him and the consequent necessity of his seeking employ-ment elsewhere.SeeMatter of Crossett Lumber Company,8 N. L. R B 440. Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojectsshall be considered as earnings.SeeRepublic Steel CorporationvN. L. R. B,311 U S. 7. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole D. D. Thomas for any loss of pay he had suffered by reason ofthe respondent's discrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earned as wages from thedate of the discrimination to the date of the respondent's offer of reinstatement,less his net earnings during said period ;(c) Immediately post in conspicuous places in all of the places of businesswherein its employees are engaged, and maintain for a period of at least sixty(60) consecutive clays from the date of posting, notices to its employees stating:(1) that the respondent will not engage in the conduct from which it is recom-mended that it cease and desist in paragraph 1 (a) and (b) of these recommenda-tions; (2) that the respondent will take the affirmative action set forth in para-graph 2 (a) and (b) of these recommendations; and (3) that the respondent'semployees are free to become or remain members of International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local 745, AFL,or any other labor organization and that the respondent will not discriminateagainst any employee because of membership or activities in this organization;(d) File with the Regional Director for the Sixteenth Region on or before ten(10) days from the receipt of this Intermediate Report a report in writing settingforth in detail the manner and form in which the respondent has complied withthe foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notify said regional Directorin writing that it will comply with-the foregoing Recommendations, the NationalLabor Relations Board issue an Order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3-as amended, effective November 26,1943, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writting setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relied upon,together with the original and four copies of a brief in support thereof.As fur-ther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of an order transferring the case to the Board.JOHN H. FaADIE,Trial Examiner.Dated November 23, 1944.